 



EXHIBIT 10.1

          Contact:   Customer Services — CTSLink     Wells Fargo Bank Minnesota,
N.A.     Securities Administration Services     7485 New Horizon Way    
Frederick, MD 21703     www.ctslink.com

  Telephone:   (301) 815-6600

  Fax:   (301) 315-6660

SMT SERIES 2004-11
Record Date: November 30, 2004
Distribution Date: December 20, 2004



Certificateholder Distribution Summary

                                                                               
                                      Certificate Class       Certificate      
Beginning       Interest       Principal       Current Realized       Ending
Certificate                 Cumulative Realized   Class     CUSIP      
Description       Pass-Through Rate       Certificate Balance       Distribution
      Distribution       Loss       Balance       Total Distribution       Loss
                                                                               
                                                                               
 
A-1
      81744FFJ1       SEN       2.45000 %       433,985,000.00        
797,447.44         4,040,906.16         0.00         429,944,093.84        
4,838,353.60         0.00  
A-2
      81744FFK8       SEN       2.87000 %       86,036,000.00         185,192.49
        704,980.38         0.00         85,331,019.62         890,172.87        
0.00  
A-3
      81744FFL6       SEN       2.45000 %       170,694,000.00        
313,650.22         3,687,198.26         0.00         167,006,801.74        
4,000,848.48         0.00  
X-A1
      81744FFM4       IO       0.95013 %       0.00         411,737.56        
0.00         0.00         0.00         411,737.56         0.00  
X-A2
      81744FFN2       IO       1.15189 %       0.00         163,850.48        
0.00         0.00         0.00         163,850.48         0.00  
X-B
      81744FFP7       IO       0.73957 %       0.00         9,263.74        
0.00         0.00         0.00         9,263.74         0.00  
B-1
      81744FFR3       SUB       2.65000 %       8,947,000.00         17,782.16  
      0.00         0.00         8,947,000.00         17,782.16         0.00  
B-2
      81744FFS1       SUB       3.00000 %       6,084,000.00         13,689.00  
      0.00         0.00         6,084,000.00         13,689.00         0.00  
B-3
      81744FFT9       SUB       3.25207 %       4,294,000.00         11,636.99  
      0.00         0.00         4,294,000.00         11,636.99         0.00  
B-4
      81744FFU6       SUB       3.25207 %       1,431,000.00         3,878.09  
      0.00         0.00         1,431,000.00         3,878.09         0.00  
B-5
      81744FFV4       SUB       3.25207 %       1,431,000.00         3,878.09  
      0.00         0.00         1,431,000.00         3,878.09         0.00  
B-6
      81744FFW2       SUB       3.25207 %       2,865,425.69         7,765.47  
      0.00         0.00         2,865,425.69         7,765.47         0.00  
A-R
      81744FFQ5       RES       3.19642 %       100.00         12.06        
100.00         0.00         0.00         112.06         0.00                    
                                           
Totals
                                    715,767,525.69         1,939,783.79        
8,433,184.80         0.00         707,334,340.89         10,372,968.59        
0.00  

All distributions required by the Pooling and Servicing Agreement have been
calculated by the Certificate Administrator on behalf of the Trustee.

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement

                                                                               
                                                  Unscheduled                  
                                              Beginning       Scheduled
Principal     Principal             Realized       Total Principal       Ending
Certificate       Ending Certificate       Total Principal   Class     Original
Face Amount       Certificate Balance       Distribution     Distribution    
Accretion     Loss (1)       Reduction       Balance       Percentage      
Distribution                                                                    
                                                                     
A-1
      433,985,000.00         433,985,000.00         0.00       4,040,906.16    
  0.00       0.00         4,040,906.16         429,944,093.84         0.99068883
        4,040,906.16  
A-2
      86,036,000.00         86,036,000.00         0.00       704,980.38      
0.00       0.00         704,980.38         85,331,019.62         0.99180598    
    704,980.38  
A-3
      170,694,000.00         170,694,000.00         0.00       3,687,198.26    
  0.00       0.00         3,687,198.26         167,006,801.74         0.97839878
        3,687,198.26  
X-A1
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
X-A2
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00  
B-1
      8,947,000.00         8,947,000.00         0.00       0.00       0.00      
0.00         0.00         8,947,000.00         1.00000000         0.00  
B-2
      6,084,000.00         6,084,000.00         0.00       0.00       0.00      
0.00         0.00         6,084,000.00         1.00000000         0.00  
B-3
      4,294,000.00         4,294,000.00         0.00       0.00       0.00      
0.00         0.00         4,294,000.00         1.00000000         0.00  
B-4
      1,431,000.00         1,431,000.00         0.00       0.00       0.00      
0.00         0.00         1,431,000.00         1.00000000         0.00  
B-5
      1,431,000.00         1,431,000.00         0.00       0.00       0.00      
0.00         0.00         1,431,000.00         1.00000000         0.00  
B-6
      2,865,425.69         2,865,425.69         0.00       0.00       0.00      
0.00         0.00         2,865,425.69         1.00000000         0.00  
A-R
      100.00         100.00         0.00       100.00       0.00       0.00    
    100.00         0.00         0.00000000         100.00                      
                       
Totals
      715,767,525.69         715,767,525.69         0.00       8,433,184.80    
  0.00       0.00         8,433,184.80         707,334,340.89         0.98821798
        8,433,184.80  



(1)   Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.

Principal Distribution Factors Statement

                                                                               
                                                  Unscheduled                  
                                              Beginning       Scheduled
Principal     Principal             Realized       Total Principal       Ending
Certificate       Ending Certificate       Total Principal   Class     Original
Face Amount       Certificate Balance       Distribution     Distribution    
Accretion     Loss (3)       Reduction       Balance       Percentage      
Distribution                                              
A-1
      433,985,000900         1000.00000000         0.00000000       9.31116550  
    0.00000000       0.00000000         9.31116550         990.68883450        
0.99068883         9.31116550  
A-2
      86,036,000.00         1000.00000000         0.00000000       8.19401623  
    0.00000000       0.00000000         8.19401623         991.80598377        
0.99180598         8.19401623  
A-3
      170,694,000.00         1000.00000000         0.00000000       21.60121773
      0.00000000       0.00000000         21.60121773         978.39878227      
  0.97839878         21.60121773  
X-A1
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-A2
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
B-1
      8,947,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-2
      6,084,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-3
      4,294,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-4
      1,431,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-5
      1,431,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
B-6
      2,865,425.69         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000  
A-R
      100.00         1000.00000000         0.00000000       1000.00000000      
0.00000000       0.00000000         1000.00000000         0.00000000        
0.00000000         1000.00000000  



(3)   Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.

 



--------------------------------------------------------------------------------



 



Interest Distribution Statement



                                                                               
                                                  Beginning           Payment of
        Non-                     Remaining       Ending                        
    Certificate/       Current     Unpaid     Current     Supported            
        Unpaid       Certificate/           Original       Current Certificate  
    Notional       Accrued     Interest     Interest     Interest     Realized  
    Total Interest       Interest       Notational   Class     Face Amount      
Rate       Balance       Interest     Shortfall     Shortfall     Shortfall    
Loss (4)       Distribution       Shortfall       Balance                      
                                                                 
A-1
      433,985,000.00         2.45000 %       433,985,000.00         797,447.44  
    0.00       0.00       0.00       0.00         797,447.44         0.00      
  429,944,093.84  
A-2
      80,036,000.00         2.87000 %       86,036,000.00         185,192.49    
  0.00       0.00       0.00       0.00         185,192.49         0.00        
85,331,019.62  
A-3
      170,694,000.00         2.45000 %       170,694,000.00         313,650.22  
    0.00       0.00       0.00       0.00         313,650.22         0.00      
  167,006,801.74  
X-A1
      0.00         0.95013 %       520,021,000.00         411,737.56       0.00
      0.00       0.00       0.00         411,737.56         0.00        
515,275,113.46  
X-A2
      0.00         1.15189 %       170,694,000.00         163,850.48       0.00
      0.00       0.00       0.00         163,850.48         0.00        
167,006,801.74  
X-B
      0.00         0.73957 %       15,031,000.00         9,263.74       0.00    
  0.00       0.00       0.00         9,263.74         0.00         15,031,000.00
 
B-1
      8,947,000.00         2.65000 %       8,947,000.00         17,782.16      
0.00       0.00       0.00       0.00         17,782.16         0.00        
8,947,000.00  
B-2
      6,084,000.00         3.00000 %       6,084,000.00         13,689.00      
0.00       0.00       0.00       0.00         13,689.00         0.00        
6,084,000.00  
B-3
      4,294,000.00         3.25207 %       4,294,000.00         11,636.99      
0.00       0.00       0.00       0.00         11,636.99         0.00        
4,294,000.00  
B-4
      1,431,000.00         3.25207 %       1,431,000.00         3,878.09      
0.00       0.00       0.00       0.00         3,878.09         0.00        
1,431,000.00  
B-5
      1,431,000.00         3.25207 %       1,431,000.00         3,878.09      
0.00       0.00       0.00       0.00         3,878.09         0.00        
1,431,000.00  
B-6
      2,865,425.69         3.25207 %       2,865,425.69         7,765.47      
0.00       0.00       0.00       0.00         7,765.47         0.00        
2,865,425.69  
A-R
      100.00         3.19642 %       100.00         0.27       0.00       0.00  
    0.00       0.00         12.06         0.00         0.00                    
                         
Totals
      715,767,525.69                             1,939,772.00       0.00      
0.00       0.00       0.00         1,939,783.79         0.00            



(4)   Amount does not include excess special hazard, bankruptcy, or fraud losses
unless otherwise disclosed. Please refer to the prospectus supplement for a full
description.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement



                                                                               
                                                              Payment of        
  Non-                     Remaining                           Current      
Beginning             Unpaid     Current     Supported                    
Unpaid                 Original Face       Certificate       Certificate/      
Current Accrued     Interest     Interest     Interest     Realized       Total
Interest       Interest       Ending Certificate/   Class (5)     Amount      
Rate       Notional Balance       Interest     Shortfall     Shortfall    
Shortfall     Loss (6)       Distribution       Shortfall       Notational
Balance                                                
A-1
      433,985,000.00         2.45000 %       1000.00000000         1.83750001  
    0.00000000       0.00000000       0.00000000       0.00000000        
1.83750001         0.00000000         990.68883450  
A-2
      86,036,000.00         2.87000 %       1000.00000000         2.15250000    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.15250000         0.00000000         991.80598377  
A-3
      170,694,000.00         2.45000 %       1000.00000000         1.83749997  
    0.00000000       0.00000000       0.00000000       0.00000000        
1.83749997         0.00000000         978.39878227  
     X-A1
      0.00         0.95013 %       1000.00000000         0.79177102      
0.00000000       0.00000000       0.00000000       0.00000000         0.79177102
        0.00000000         990.87366368  
     X-A2
      0.00         1.15189 %       1000.00000000         0.95990767      
0.00000000       0.00000000       0.00000000       0.00000000         0.95990767
        0.00000000         978.39878227  
       X-B
      0.00         0.73957 %       1000.00000000         0.61630896      
0.00000000       0.00000000       0.00000000       0.00000000         0.61630896
        0.00000000         1000.00000000  
B-1
      8,947,000.00         2.65000 %       1000.00000000         1.98749972    
  0.00000000       0.00000000       0.00000000       0.00000000        
1.98749972         0.00000000         1000.00000000  
B-2
      6,084,000.00         3.00000 %       1000.00000000         2.25000000    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.25000000         0.00000000         1000.00000000  
B-3
      4,294,000.00         3.25207 %       1000.00000000         2.71005822    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.71005822         0.00000000         1000.00000000  
B-4
      1,431,000.00         3.25207 %       1000.00000000         2.71005590    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.71005590         0.00000000         1000.00000000  
B-5
      1,431,000.00         3.25207 %       1000.00000000         2.71005590    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.71005590         0.00000000         1000.00000000  
B-6
      2,865,425.69         3.25207 %       1000.00000000         2.71005806    
  0.00000000       0.00000000       0.00000000       0.00000000        
2.71005806         0.00000000         1000.00000000  
       A-R
      100.00         3.19642 %       1000.00000000         2.70000000      
0.00000000       0.00000000       0.00000000       0.00000000        
120.60000000         0.00000000         0.00000000  



(5)   Per $1 denomination   (6)   Amount does not include excess special hazard,
bankruptcy, or fraud losses unless otherwise disclosed. Please refer to the
prospectus supplement for a full description.

Certificateholder Account Statement



          Certificate Account    
Beginning Balance
    0.00    
Deposits
       
Payments of Interest and Principal
    10,583,012.31  
Liquidations, Insurance Proceeds, Reserve Funds
    0.00  
Proceeds from Repurchased Loans
    0.00  
Other Amounts (Servicer Advances)
    1,705.83  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
 
     
Total Deposits
    10,584,718.14    
Withdrawals
       
Reimbursement for Servicer Advances
    0.00  
Payment of Service Fee
    211,749.53  
Payment of Interest and Principal
    10,372,968.61  
 
     
Total Withdrawals (Pool Distribution Amount)
    10,584,718.14    
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



          Prepayment/Curtailment Interest Shortfall    
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
     



          Servicing Fees    
Gross Servicing Fee
    206,083.04  
Master Servicing Fee
    5,666.49  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
Net Servicing Fee
    211,749.53  
 
     



                                  Other Accounts   Account Type   Beginning
Balance     Current Withdrawals     Current Deposits     Ending Balance  
Class X-A1 Pool 1 Comp. Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-A1 Pool 2 Comp. Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-A2 Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-B Sub Amount
    1,000.00       0.00       0.00       1,000.00  

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement



                                                                               
                                                          DELINQUENT  
BANKRUPTCY       FORECLOSURE       REO       TOTAL       No. of     Principal  
              No. of       Principal                 No. of       Principal    
            No. of       Principal                 No. of       Principal      
Loans     Balance                 Loans       Balance                 Loans    
  Balance                 Loans       Balance                 Loans      
Balance                                                                        
                                                           
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    0       0.00       30 Days       0         0.00       30 Days       0      
  0.00       30 Days       0         0.00       30 Days       1        
712,000.00  
60 Days
    1       712,000.00       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       0        
0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    1       712,000.00                   0         0.00                   0    
    0.00                   0         0.00                   1         712,000.00
                                                                               
                                                        No. of     Principal    
            No. of       Principal                 No. of       Principal      
          No. of       Principal                 No. of       Principal      
Loans     Balance                 Loans       Balance                 Loans    
  Balance                 Loans       Balance                 Loans      
Balance                                                                        
                                                           
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.000000 %     0.000000 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.000000 %       0.000000 %
60 Days
    0.051414 %     0.100660 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.051414 %       0.100660 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    0.051414 %     0.100660 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 0.051414 %       0.100660 %

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     1,705.83  



                                                      Original $     Original%  
  Current $     Current %     Current Class %     Prepayment %    
Class A
    25,052,425.69       3.50007856 %     25,052,425.69       3.54180820 %    
96.458192 %     0.000000 %
Class B-1
    16,105,425.69       2.25009170 %     16,105,425.69       2.27691839 %    
1.264890 %     35.713109 %
Class B-2
    10,021,425.69       1.40009505 %     10,021,425.69       1.41678766 %    
0.860131 %     24.285074 %
Class B-3
    5,727,425.69       0.80017959 %     5,727,425.69       0.80971973 %    
0.607068 %     17.140057 %
Class B-4
    4,296,425.69       0.60025435 %     4,296,425.69       0.60741087 %    
0.202309 %     5.712022 %
Class B-5
    2,865,425.69       0.40032910 %     2,865,425.69       0.40510202 %    
0.202309 %     5.712022 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.405102 %    
11.437718 %

Please refer to the prospectus supplement for a full description of loss
exposure

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group



                                                                               
                                                          DELINQUENT      
BANKRUPTCY       FORECLOSURE       REO       TOTAL   Pool One                  
                                                                               
                      No. of     Principal                 No. of      
Principal                 No. of       Principal                 No. of      
Principal                 No. of       Principal       Loans     Balance        
        Loans       Balance                 Loans       Balance                
Loans       Balance                 Loans       Balance                        
                                                                               
                           
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    0       0.00       30 Days       0         0.00       30 Days       0      
  0.00       30 Days       0         0.00       30 Days       0         0.00  
60 Days
    1       712,000.00       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       1        
712,000.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    1       712,000.00                   0         0.00                   0    
    0.00                   0         0.00                   1         712,000.00
                                                                               
                                                        No. of     Principal    
            No. of       Principal                 No. of       Principal      
          No. of       Principal                 No. of       Principal      
Loans     Balance                 Loans       Balance                 Loans    
  Balance                 Loans       Balance                 Loans      
Balance                                                                        
                                                           
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.000000 %     0.000000 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.000000 %       0.000000 %
60 Days
    0.085034 %     0.159754 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.085034 %       0.159754 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    0.085034 %     0.159754 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 0.085034 %       0.159754 %



                                                                               
                                                          DELINQUENT      
BANKRUPTCY       FORECLOSURE       REO       TOTAL   Pool Two                  
            1.183654%                                                          
                                  No. of     Principal                 No. of  
    Principal                 No. of       Principal                 No. of    
  Principal                 No. of       Principal       Loans     Balance      
          Loans       Balance                 Loans       Balance              
  Loans       Balance                 Loans       Balance                      
                                                                               
                             
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    0       0.00       30 Days       0         0.00       30 Days       0      
  0.00       30 Days       0         0.00       30 Days       0         0.00  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    0       0.00                   0         0.00                   0        
0.00                   0         0.00                   0         0.00          
                                                                               
                                              No. of     Principal              
  No. of       Principal                 No. of       Principal                
No. of       Principal                 No. of       Principal       Loans    
Balance                 Loans       Balance                 Loans       Balance
                Loans       Balance                 Loans       Balance        
                                                                               
                                           
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.000000 %     0.000000 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.000000 %       0.000000 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    0.000000 %     0.000000 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 0.000000 %       0.000000 %

 



--------------------------------------------------------------------------------



 



                                                                               
                                                          DELINQUENT      
BANKRUPTCY       FORECLOSURE       REO       TOTAL   Pool Three                
              1.183654%                                                        
                                    No. of     Principal                 No. of
      Principal                 No. of       Principal                 No. of  
    Principal                 No. of       Principal       Loans     Balance    
            Loans       Balance                 Loans       Balance            
    Loans       Balance                 Loans       Balance                    
                                                                               
                               
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    0       0.00       30 Days       0         0.00       30 Days       0      
  0.00       30 Days       0         0.00       30 Days       0         0.00  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
                   
 
    0       0.00                   0         0.00                   0        
0.00                   0         0.00                   0         0.00          
                                                                               
                                              No. of     Principal              
  No. of       Principal                 No. of       Principal                
No. of       Principal                 No. of       Principal       Loans    
Balance                 Loans       Balance                 Loans       Balance
                Loans       Balance                 Loans       Balance        
                                                                               
                                           
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    0.000000 %     0.000000 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       0.000000 %       0.000000 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                                         
 
    0.000000 %     0.000000 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 0.000000 %       0.000000 %

 



--------------------------------------------------------------------------------



 



          Collateral Statement    
Collateral Description
  Fixed & Mixed Arm  
Weighted Average Gross Coupon
    3.607093 %
Weighted Average Net Coupon
    3.261590 %
Weighted Average Pass-Through Rate
    3.252090 %
Weighted Average Maturity (Stepdown Calculation)
    303    
Beginning Scheduled Collateral Loan Count
    1,961  
Number of Loans Paid in Full
    16  
Ending Scheduled Collateral Loan Count
    1,945    
Beginning Scheduled Collateral Balance
    715,767,526.00  
Ending Scheduled Collateral Balance
    707,334,340.89  
Ending Actual Collateral Balance at 30-Nov-2004
    707,334,679.41    
Monthly P&I Constant
    2,151,533.25  
Special Servicing Fee
    0.00  
Prepayment Penalties
    0.00  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00    
Class A Optimal Amount
    10,305,063.26    
Scheduled Principal
    0.00  
Unscheduled Principal
    8,433,184.80  



          Miscellaneous Reporting        
Rapid Prepay Condition?
  NO

 



--------------------------------------------------------------------------------



 



                                  Group   Pool One     Pool Two     Pool Three  
  Total    
Collateral Description
  Mixed ARM   6 Month LIBOR ARM   Mixed ARM   Fixed & Mixed ARM
Weighted Average Coupon Rate
    3.583162       3.709330       3.616405       3.607093  
Weighted Average Net Rate
    3.205944       3.334330       3.366405       3.261590  
Pass-Through Rate
    3.196444       3.324830       3.356905       3.252090  
Weighted Average Maturity
    333       337       210       303  
Record Date
    11/30/2004       11/30/2004       11/30/2004       11/30/2004  
Principal and Interest Constant
    1,342,866.70       275,593.05       533,073.50       2,151,533.25  
Beginning Loan Count
    1,182       241       538       1,961  
Loans Paid in Full
    6       1       9       16  
Ending Loan Count
    1,176       240       529       1,945  
Beginning Scheduled Balance
    449,725,717.15       89,156,717.26       176,885,091.28       715,767,525.69
 
Ending Scheduled Balance
    445,684,710.99       88,451,736.88       173,197,893.02       707,334,340.89
 
Scheduled Principal
    0.00       0.00       0.00       0.00  
Unscheduled Principal
    4,041,006.16       704,980.38       3,687,198.26       8,433,184.80  
Scheduled Interest
    1,342,866.70       275,593.05       533,073.50       2,151,533.25  
Servicing Fee
    141,370.51       27,861.47       36,851.06       206,083.04  
Master Servicing Fee
    3,560.33       705.82       1,400.34       5,666.49  
Trustee Fee
    0.00       0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00       0.00  
Net Interest
    1,197,935.86       247,025.76       494,822.10       1,939,783.72  
Realized Loss Amount
    0.00       0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00       0.00  
Prepayment Penalties
    0.00       0.00       0.00       0.00  
Special Servicing Fee
    0.00       0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



          Miscellaneous Reporting          
Group Pool One
       
One Month Libor Loan Balance
    222,182,205.89  
Six Month Libor Loan Balance
    223,502,505.10  
Principal Transfer Amount
    0.00  
Pro Rata Senior Percent
    96.499952 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Interest Transfer Amount
    0.00    
Group Pool Two
       
Principal Transfer Amount
    0.00  
Pro Rata Senior Percent
    96.499740 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Interest Transfer Amount
    0.00    
Group Pool Three
       
One Month Libor Loan Balance
    86,953,559.26  
Six Month Libor Loan Balance
    86,244,333.76  
Principal Transfer Amount
    0.00  
Pro Rata Senior Percent
    96.499936 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Interest Transfer Amount
    0.00  

 